DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/17/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Guillorn (US 2018/0122899).
Regarding claim 1, Guillorn discloses, in at least figures 1-14 and related text, a method for manufacturing a stacked gate-all-around nano-sheet CMOS device, comprising: 
providing a substrate (108, [36]), the substrate comprising a region for an NMOS (“nFET region”, figures) and a region for a PMOS (“pFET region”, figures), wherein: 
a support portion (protruding regions of 108, figure 4) is provided at a side of the substrate (108, [36]), sacrificial layers (110/112/114/116, 306/308/310/312, [36], [39], [41]) and channel layers (102/104/106, 300/302/304, [36], [39], [41]) are alternately stacked on the 
the support portion (protruding regions of 108, figure 4), the sacrificial layers (110/112/114/116, 306/308/310/312, [36], [39], [41]) and the channel layers (102/104/106, 300/302/304, [36], [39], [41]) form a fin structure (figure 4); 
a channel layer (102/104/106, [36], [39], [41]) for the NMOS is made of a first material (Si, [39], [41]), a channel layer (300/302/304, [41]) for the PMOS is made of a second material (SiGe, [41]); 
the channel layer (102/104/106, [36], [39], [41]) for the NMOS is a sacrificial layer (308/310/312, [41]) for the PMOS, the channel layer (300/302/304, [41]) for the PMOS is a sacrificial layer (110/112/114, [36], [39], [41]) for the NMOS; and 
mobility of holes in the second material (SiGe, [41]) is greater than mobility of holes in the first material (Si, [39], [41]); 
forming a dummy gate stack (502/600, 504/602, [43], [44]) extending across the fin structure (figures 4-9); 
forming source-or-drain regions (900/902/904/906, [48]) in the fin structure (figures 4-9)at two sides of the dummy gate stack (502/600, 504/602, [43], [44]); 
removing, sequentially for one and another of the NMOS and the PMOS, the dummy gate stack (502/600, 504/602, [48]) and the sacrificial layers (110/112/114/116, 306/308/310/312, [36], [39], [41]) covered by the dummy gate stack (502/600, 504/602, [48]), 
forming a gate stack structure (1300/1304, 1302/1306, [55]) surrounding each nano sheet in the nano-sheet array (array of 102/104/106 and 300/302/304, [36], [39], [41]).
Regarding claim 2, Guillorn discloses the method according to claim 1 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, covering the whole PMOS and exposing the NMOS, by using an etching mask layer ([51], figure 11); 
removing the dummy gate stack (502/600, [43], [44]) for the NMOS with an etching process that etches the dummy gate stack (502/600, [43], [44]) without etching the first material (Si, [39], [41]), to expose a channel surface of the first material (Si, [39], [41]) and the second material (SiGe, [41]); 
removing the second material (SiGe, [41]) in a channel region for the NMOS, with an etching process that etches the second material (SiGe, [41]) without etching the first material (Si, [39], [41]), to separate channels of a plurality of layers of the first material (Si, [39], [41]) for the NMOS (figure 11); 
covering the whole NMOS and exposing the PMOS, by using another etching mask layer ([52], figure 12); 
removing the dummy gate stack (504/602, [48]) for the PMOS with an etching process that etches the dummy gate stack (504/602, [48]) without etching the second material (SiGe, 
removing the first material (Si, [39], [41]) in a channel region for the PMOS, with an etching process that etches the first material (Si, [39], [41]) without etching the second material (SiGe, [41]), to separate channels of a plurality layers of the second material (SiGe, [41]) for the PMOS (figure 12).
Regarding claim 3, Guillorn discloses the method according to claim 2 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, the etching processes each etching process comprises dry etching or wet etching ([51], [52]).
Regarding claim 4, Guillorn discloses the method according to claim 1 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, forming the source-or-drain regions (900/902/904/906, [47], [48]) in the fin structure at the two sides of the dummy gate stack (502/600, 504/602, [43], [44]) through source-or-drain selective epitaxy ([47], [48]), doping ([47], [48]), and rapid thermal annealing ([31]).
Regarding claim 8, Guillorn discloses, in at least figures 1-14 and related text, a structure of a stacked gate-all-around nano-sheet CMOS device, comprising: 
a substrate (108, [36]), wherein the substrate (108, [36]) comprises a region for an NMOS (“nFET region”, figures) and a region for a PMOS (“pFET region”, figures), a channel layer (102/104/106, [36], [39], [41]) of the NMOS is made of a first material (Si, [39], [41]), a channel layer (300/302/304, [41]) of the PMOS is made of a second material (SiGe, [41]), and mobility of 
a nano-sheet array (array of 102/104/106 and 300/302/304, [36], [39], [41]), located on the substrate (108, [36]), wherein the nano-sheet array (array of 102/104/106 and 300/302/304, [36], [39], [41]) comprises a plurality of nano sheets (102/104/106 and 300/302/304, [36], [39], [41]); 
a gate stack structure (1300/1304, 1302/1306, [55]), surrounding each of the plurality of the nano sheet in the nano-sheet array (array of 102/104/106 and 300/302/304, [36], [39], [41]); and 
source-or-drain regions (900/902/904/906, [48]), in connection with the plurality of nano sheets (102/104/106 and 300/302/304, [36], [39], [41]).
Regarding claim 10, Guillorn discloses the structure according to claim 8 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, the second material comprises GeSi ([41]), Ge or Si1-xGex ([41]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guillorn (US 2018/0122899) in view of Oshima (JP 62054459A).
Regarding claim 5, Guillorn discloses the method according to claim 1 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, the first material (Si, [39], [41]) is Si.
Guillorn does not explicitly disclose the mobility of holes in the second material is greater than 100 cm2/V s.
Oshima teaches, in at least abstract, the method comprising the mobility of holes in the second material (Ge thin film, abstract) is greater than 100 cm2/V s, for the purpose of realizing high-speed operation and enhanced integration (abstract).
Guillorn and Oshima are analogous art because they both are directed to method for forming a CMOS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guillorn with the specified features of Oshima because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Guillorn to have the mobility of holes in the second material being greater than 100 cm2/V s, as taught by Oshima, for the purpose of realizing high-speed operation and enhanced integration (abstract, Oshima).
Regarding claim 6, Guillorn in view of Oshima discloses the method according to claim 5 as described above.
1-xGex, for the purpose of realizing high-speed operation and enhanced integration (abstract).
Regarding claim 9, Guillorn discloses the structure according to claim 8 as described above.
Guillorn further discloses, in at least figures 1-14 and related text, the first material (Si, [39], [41]) is Si.
Guillorn does not explicitly disclose the mobility of holes in the second material is greater than 100 cm2/V s.
Oshima teaches, in at least abstract, the device comprising the mobility of holes in the second material (Ge thin film, abstract) is greater than 100 cm2/V s, for the purpose of realizing high-speed operation and enhanced integration (abstract).
Guillorn and Oshima are analogous art because they both are directed to CMOS device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Guillorn with the specified features of Oshima because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Guillorn to have the mobility of holes in the second material being greater than 100 cm2/V s, as taught by Oshima, for the purpose of realizing high-speed operation and enhanced integration (abstract, Oshima).
7 is rejected under 35 U.S.C. 103 as being unpatentable over Guillorn (US 2018/0122899).
Regarding claim 7, Guillorn discloses the method according to claim 2 as described above.
Guillorn does not explicitly disclose, in figures 11 and 12, each etching mask layer comprises photoresist, polymer, amorphous carbon (a-C), an organic insulator, spin-on glass, a low- dielectric-constant (low-k) material, or silicon nitride.
Guillorn teaches, in at least figure 5 and related text, the method comprising each etching mask layer (200/400, [40], [42]) comprises photoresist, polymer, amorphous carbon (a-C), an organic insulator, spin-on glass, a low- dielectric-constant (low-k) material, or silicon nitride ([40]), for the purpose of preventing threshold voltage variability in a stacked nanosheet ([33]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in figures 11-12 of Guillorn to have the each etching mask layer comprising photoresist, polymer, amorphous carbon (a-C), an organic insulator, spin-on glass, a low- dielectric-constant (low-k) material, or silicon nitride, as taught by figure 5 of Guillorn, for the purpose of preventing threshold voltage variability in a stacked nanosheet ([33], Guillorn).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/Primary Examiner, Art Unit 2811